DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     BARIAN KEITH PARRISH, JR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1991

                           [September 8, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562016CF001852A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

            ON APPELLANT’S MOTION FOR REHEARING EN BANC
                    AND/OR MOTION FOR REHEARING

ARTAU, J.

  We deny the appellant’s motion for rehearing en banc, grant the
appellant’s motion for rehearing, withdraw our prior opinion, and
substitute the following in its place.

   A jury convicted the defendant of multiple crimes, including four felony-
facilitation kidnapping convictions arising out of his participation in a
robbery of an auto parts store and its employees and customers one night
in the summer of 2016. While we affirm three of the kidnapping
convictions challenged on appeal, we reverse one of them because the
evidence was insufficient under the three-part test set forth in Faison v.
State, 426 So. 2d 963 (Fla. 1983), to support the commission of that
kidnapping count. Instead, we remand on that count pursuant to section
924.34, Florida Statutes (2015), for entry of a judgment of conviction for
the lesser included offense of false imprisonment while armed and
masked.

                              I. The Charges

    The State charged the defendant with one count of burglary, six counts
of robbery, and six counts of felony-facilitation kidnapping. The State
alleged the defendant kidnapped each of the victims by “forcibly, secretly,
or by threat confining, abducting, or imprisoning” them against their will
and without lawful authority with the intent to “[c]ommit or facilitate [the]
commission of” the underlying burglary and robberies, in violation of
section 787.01(1)(a)2., Florida Statutes (2015).

   The evidence presented at trial primarily centered on the issue of
identity—whether the defendant was one of the perpetrators of the crimes.
However, because the evidence presented to the jury established the
defendant’s participation in these crimes beyond a reasonable doubt, our
focus is on the manner in which these crimes were committed.

   Shortly before the auto parts store closed on the evening in question,
three masked gunmen entered the store. Three employees, including the
manager, and three customers were in the store at the time. One of the
gunmen approached the manager, who was assisting a customer, pressed
a gun to the back of the manager’s head, and ordered everyone to get on
the ground. The manager and two customers near him complied with the
gunman’s directive and got down on the ground.

    The gunman grabbed the manager by his shirt and led him to the back
of the store to open the safe. The gunman and the manager encountered
another employee taking out the trash in the back of the store. The
gunman yelled for this employee to get down. After the employee complied,
the gunman took his wallet and cell phone.

   Meanwhile, the other two gunmen, one of whom was the defendant,
remained with the two customers and one of the employees. When this
employee refused to comply with the gunmen’s commands, one of the
gunmen grabbed him by the collar, threw him back down on the floor, and
dragged him by his belt to the middle of the store. After being violently
dragged into compliance, this employee and the two customers acquiesced
to the gunmen’s commands to crawl to a room in the back of the store
where they were robbed of their personal belongings, including their
jewelry, money, credit cards, cellphones, and car keys, and held at
gunpoint in the back room where they could not be seen through the


                                     2
storefront’s transparent glass while the gunmen completed their burglary
and robbery of the store.

   The manager was still with the other gunman at the safe when the
employee and two customers finished their crawl to the back of the store.
The third customer in the store at the time was found by one of the
gunmen in an area away from the others towards the back of the store.
This customer was ordered to turn over his valuables but was not forced
at gunpoint to crawl to the back of the store.

   After the gunmen had taken all the money from the back safe as well
as a black box located near the safe, one of the gunmen took a chain from
around the manager’s neck and ordered him to return to the front of the
store to open the cash registers. Once the three gunmen had retrieved all
the money from the cash registers, as well as the manager’s valuables,
including his cellphone, credit cards, keys and $200 in cash, they left the
store through the front entrance.

   The manager immediately locked the front doors and called 911.

            II. Defense Motion for Judgments of Acquittal

   At the close of the State’s case, defense counsel moved for judgments
of acquittal on the kidnapping charges. Defense counsel argued that the
State’s evidence failed to satisfy the Faison test for determining whether
the victims’ confinement during the burglary and robberies was sufficient
to constitute the separate crime of felony-facilitation kidnapping.
Specifically, defense counsel argued the confinement and movement of the
victims during the criminal episode was inherent “to the act of robbery.”
Defense counsel further argued no hostages were taken during the
criminal episode and the victims were never locked in a room evidenced by
the fact that their confinement ceased when the accompanying crimes
ended.

   The trial court found the evidence did not satisfy the Faison test as to
the two kidnapping counts involving the employee first encountered by a
gunman while taking out the trash in the back of the store as well as the
customer encountered by a gunman towards the back of the store. As a
result, the trial court submitted those two counts to the jury only as false
imprisonment counts.

   On the remaining four kidnapping counts, the trial court found
sufficient evidence existed of confinement and movement of those victims
away from the storefront’s transparent glass to make the underlying

                                     3
felonies easier to commit and lessen the risk that the commission of the
crimes would be detected by “the outside world.” Accordingly, the trial
court denied defense counsel’s motion as it related to the four kidnapping
counts on appeal and submitted those counts to the jury, which returned
guilty verdicts on each.

                 III. The Supreme Court’s Faison Test

   Several decades ago, in Mobley v. State, 409 So. 2d 1031, 1034 (Fla.
1982)—which was the first case from our supreme court construing
Florida’s kidnapping statute—the supreme court addressed its concern
that the statute could result in “any criminal transaction which inherently
involves the unlawful confinement of another person, such as robbery or
sexual battery,” also being a kidnapping in violation of the common law
single transaction rule. Thereafter, the supreme court in Faison adopted
a three-part test for determining when confinement during the commission
of another felony will be sufficient to constitute the separate offense of
kidnapping. 426 So. 2d at 965-66. Under the Faison test, the confinement
necessary to support a kidnapping alleged to have facilitated the
commission of another felony:

      (a) Must not be slight, inconsequential and merely incidental
      to the other crime [prong 1];

      (b) Must not be of the kind inherent in the nature of the other
      crime [prong 2]; and

      (c) Must have some significance independent of the other
      crime in that it makes the other crime substantially easier of
      commission or substantially lessens the risk of detection
      [prong 3].

Id. at 965.

   A few years later, in Ferguson v. State, 533 So. 2d 763, 764 (Fla. 1988),
the supreme court applied the Faison test in the context of a case on
appeal from this court involving a kidnapping committed to facilitate a
robbery. In Ferguson, after the robbery of a fast-food restaurant was
complete, the defendant forced the manager and three employees at
gunpoint outside the store and into a restroom located in the rear of the
store. Id. The defendant told the victims to stay inside the restroom as he
made his escape. Id. However, the case did not turn on whether the
confinement ceased when the accompanying crime ended. Nothing in the
supreme court’s opinion in Ferguson, or this court’s underlying opinion in

                                     4
that case, indicated the door to the restroom was in any way locked or
barricaded by the defendant. Id.; Ferguson v. State, 519 So. 2d 747, 747
(Fla. 4th DCA 1988). Nonetheless, the supreme court determined the
confinement of the victims was sufficient to meet the definition of
kidnapping under Faison’s three-part test. Ferguson, 533 So. 2d at 764.
Specifically, the supreme court explained:

      First, the movement was not slight, inconsequential, or
      incidental to the robbery because the victims were forced out
      of the restaurant at gunpoint and into a restroom located in
      the rear. Second, the asportation was not inherent in the
      nature of the crime because the robbery could have been
      committed on the spot without any movement whatsoever.
      Third, the confinement was intended to make it more difficult
      for the victims to identify the perpetrator and immediately call
      for help.

Id. (emphasis added). In reaching those conclusions, the supreme court
observed:

      The duration of the confinement is not an integral part of the
      test even though it may bear on whether the confinement was
      slight or inconsequential. Moreover, the determination of
      whether the confinement makes the other crime substantially
      easier of commission or substantially lessens the risk of
      detection does not depend upon the accomplishment of its
      purpose. The question is whether the initial confinement was
      intended to further either of these objectives.

Id. In affirming the kidnapping convictions, the supreme court approved
of this court’s opinion, and disapproved of the first district’s application of
the Faison test in Chaney v. State, 464 So. 2d 1261 (Fla. 1st DCA 1985).
Ferguson, 533 So. 2d at 764-65. As the supreme court explained, the first
district in Chaney had held facts substantially similar to those at issue in
Ferguson to have been insufficient to support a separate kidnapping of an
employee forced at gunpoint into a barricaded bathroom at the conclusion
of a robbery. See id. at 764 (summarizing facts in Chaney).

    In Walker v. State, 604 So. 2d 475, 476-77 (Fla. 1992), the supreme
court again applied the Faison test in the context of a case involving an
alleged kidnapping committed to facilitate the robbery of a convenience
store. The facts relevant to the Faison analysis, as summarized by the
supreme court in Walker, were as follows:


                                      5
      At approximately 9:30 p.m., [the defendant] entered a
      convenience store. After taking money from the cash register
      and from a customer, [the defendant] ordered all four of the
      occupants of the store to go to the back of the store and lie on
      the floor. Three individuals moved a distance of thirty to forty
      feet but did not lie down. The fourth individual moved a
      distance of ten feet after [the defendant] threatened to shoot
      him. [The defendant] immediately left the store, and the clerk
      locked the door to the store and called the police.

Id. at 476 (emphasis added). The supreme court determined the evidence
in Walker was insufficient to meet the Faison test’s first prong because
“[t]he limited movement and confinement of the four occupants within the
interior of the store were not significant.” Id. at 477. The supreme court
also noted that “the facts relied upon to support the kidnapping occurred
within a matter of seconds.” Id.

    In Berry v. State, 668 So. 2d 967, 968-69 (Fla. 1996), the supreme court
once again applied the Faison test in the context of a case, again on appeal
from this court, involving kidnappings committed as part of a home
invasion robbery. The defendant and “several other individuals” entered
an apartment and robbed the resident and his friend at gunpoint. Id. at
968. The friend’s hands were “tied behind his back with a hanger and his
feet were tied together with a telephone cord.” Id. The friend was then
“made to kneel down with his chest over a dining room chair” while “the
robbers forced [the resident] to walk from room to room of the apartment
to show them where valuable items were located.” Id. When the robbery
was complete, the resident’s hands were tied behind his back and his legs
were tied to his hands, “leaving him face down on the floor.” Id. The
defendant and his fellow perpetrators “left the apartment without untying
the two men.” Id. The resident “freed himself shortly thereafter and, after
leaving the apartment to call the police, returned and untied” his friend.
Id.

   The supreme court approved this court’s decision affirming the
defendant’s kidnapping convictions and disapproved the first district’s
decision in Brinson v. State, 483 So. 2d 13 (Fla. 1st DCA 1985), involving
substantially similar facts, and with which this court had certified conflict.
Berry, 668 So. 2d at 968, 970. While the supreme court concluded that
the evidence presented in Berry met the Faison test, it made the following
observations regarding the Faison test’s first prong:

      We construe this prong to mean that there can be no
      kidnapping where the only confinement involved is the sort

                                      6
      that, though not necessary to the underlying felony, is likely
      to naturally accompany it. For example, if [the defendant] and
      the others had confined the victims by simply holding them at
      gunpoint, or if the robbers had moved the victims to a different
      room in the apartment, closed the door, and ordered them not
      to come out, the kidnapping conviction could not stand. In
      both hypotheticals, any confinement accompanying the
      robbery would cease naturally with the robbery. By contrast,
      in this case the robbers left the scene of the robbery without
      untying the victims, thereby leaving them both in a precarious
      and vulnerable state for a period beyond the robbery. Like the
      situation where the victim of a forcible felony is barricaded or
      locked in a room or closet, the confinement continued even
      after the robbery had ceased. This is not the sort of
      confinement that is incidental to robbery.

Id. at 969 (emphasis added).

   As this court has explained:

      [A] remark made in pronouncing an opinion and which
      concerns some rule, principle or application of law not
      necessarily involved in the case or essential to its
      determination is obiter dictum, pure and simple. While such
      dictum may furnish insight into the philosophical views of the
      judge or the court, it has no precedential value.

Bunn v. Bunn, 311 So. 2d 387, 389 (Fla. 4th DCA 1975) (emphasis added).

   Thus, the hypotheticals discussed by the supreme court in Berry are
dicta. They do not constitute part of the holding in that case. This is clear
not only from the supreme court’s statement that it was discussing
“hypotheticals,” Berry, 668 So. 2d at 969, but also from the supreme court
having already determined in Ferguson that being placed in an unlocked
and unbarricaded restroom at the conclusion of a robbery was sufficient
confinement, separate from an underlying robbery, to support a
kidnapping. Ferguson, 533 So. 2d at 764; see also generally Puryear v.
State, 810 So. 2d 901, 905 (Fla. 2002) (“Where a court encounters an
express holding from this Court on a specific issue and a subsequent
contrary dicta statement on the same specific issue, the court is to apply
our express holding in the former decision until such time as this Court
recedes from the express holding.”).



                                     7
   Moreover, the supreme court in Berry specifically declined to “revise the
test in Faison.” Berry, 668 So. 2d at 970. The defendant in Berry had
urged the supreme court to adopt two additional prongs to the Faison test,
one of which would have required “a substantial break between the
underlying felony and the kidnapping” to address the timing of the
conclusion of a victim’s confinement during or after an accompanying
crime. Id. In declining to revise the three-part test, the supreme court
reasoned:

      While we agree that the current test is not an easy one to
      apply, we attribute this difficulty not to the test itself but
      rather to the diverse factual situations to which it must be
      applied. We fail to see how adding two more prongs to the test
      would eliminate the problem. In any event, these two
      additional elements would lead us to stray even further from
      the language of the statute. This we are not willing to do.

Id. (emphasis added).

  We are, likewise, unwilling to stray from the language of the statute.
Therefore, our analysis will be limited to application of the Faison test
which we are bound to apply.

                            IV. Faison Analysis

   The defendant argues on appeal that the State’s evidence did not satisfy
the Faison test’s first and third prongs and that the captivity of the victims
had ceased naturally once the robberies were complete. To the extent the
defendant argued in the trial court that the second prong of the Faison
test was not met, he has abandoned that argument on appeal, obviating
the need for us to address the sufficiency of the evidence to support that
prong. Cf. Whitted v. State, 362 So. 2d 668, 670 n.2 (Fla. 1978) (declining
to consider point argued below in support of motion to dismiss because
defendant failed to raise it on appeal). Thus, we will limit our review to the
disputed prongs.

   In furtherance of his argument, the defendant asserts that the
confinement and movement of the four kidnapping victims in this case—
the manager, the employee, and two of the customers—were incidental to
the robberies and, quoting the Berry dicta, “cease[d] naturally” once the
robberies were complete. In essence, the defendant suggests that Berry
added an additional prong to the Faison test establishing a bright-line rule
precluding any felony-facilitation kidnapping conviction if the captivity of
the victim ceases naturally at the conclusion of the accompanying crime.

                                      8
    While we disagree with the notion that Berry added an additional prong
or bright-line rule to the Faison test, the captivity of three out of the four
kidnapping victims in this case did not cease naturally after they were
robbed of their belongings.        Instead, those three victims endured
continued captivity after the crimes against each of them naturally
ended—while the defendant and his co-defendants held the store manager
captive and used him to complete their burglary and robbery of the store—
which were separate and distinct crimes from the robberies of those three
victims. Because the defendant could have robbed those three individual
victims without robbing the store, or robbed the store without robbing
those three individual victims, it cannot be said that the completion of the
burglary and robbery of the store after completion of the robberies of the
three individual victims was a natural continuation of the crimes
committed against the three individual victims. It was only the captivity
of the fourth person—the store manager—that ceased naturally as soon as
the defendant and his co-defendants completed the burglary and robbery
of the store. Thus, the defendant’s “cease[d] naturally” argument is at best
limited to the kidnapping conviction of the store manager.

    We upheld a kidnapping conviction on facts substantially similar to
those at issue here in Brown v. State, 727 So. 2d 337, 338 (Fla. 4th DCA
1999). Brown involved a robbery and burglary of a fast-food restaurant
that “ultimately turned into a kidnapping.” Id. “The defendant was found
guilty with an accomplice of accosting an employee of the restaurant in its
parking lot just after closing, whence they forced her back into the
restaurant and into the office, in which they held her while they completed
the robbery and burglary.” Id. (emphasis added). We rejected the
defendant’s contention in that case that “the restraint and confinement of
the employee was merely incidental to the robbery/burglary” and
“affirm[ed] the kidnapping conviction as well as the robbery and burglary.”
Id.; see also, e.g., Panno v. State, 517 So. 2d 129, 131 (Fla. 4th DCA 1987)
(determining that, under Faison, the forced movement of two teenaged girls
from outside their home into their home “on pain of being hurt,” and after
“shov[ing] one of them to the ground on the way to the house,” was “not
merely incidental to the burglary” facilitated by kidnapping the girls
(emphasis added)).

   We also upheld a kidnapping conviction in another similar case,
Johnson v. State, 509 So. 2d 1237 (Fla. 4th DCA 1987), where a
convenience store clerk was made to hand over everything in the cash
register at gunpoint. Id. at 1238. Thereafter, the clerk was “taken to a
rear room” of the store and “ordered into a bathroom.” Id. “The defendant
barricaded the bathroom by tying shopping carts to the door in order to
make it more difficult for the victim to escape.” Id. Upon hearing the

                                      9
defendant leave the store, the clerk “was able to open the door enough to
squeeze her hand through, loosen the cord, and move the door sufficiently
to escape.” Id. While recognizing that application of the Faison test
“continues to prove difficult in practice,” id. at 1239, we concluded the
facts in Johnson were sufficient to satisfy the test and affirmed the
kidnapping conviction. Id. at 1240. In reaching this conclusion, we
reasoned:

      Forcing the victim into the backroom, and then into the
      bathroom, was not inherent in the nature of the completed
      robbery. The fact that she was not injured nor tied up does
      not make the movement and confinement less significant.
      Here, barricading the victim in the room, even for a brief time,
      was intended to, and did, facilitate the defendant’s escape and
      lessen the risk of his detection.

Id.

    In Castro v. State, 122 So. 3d 912, 914-15 (Fla. 4th DCA 2013), we
again upheld kidnappings committed during two separate liquor store
robberies. Id. at 914. In concluding the confinement of the clerks in both
robberies was sufficient to constitute kidnappings independent of the
robberies, we emphasized that, according to Berry, “the first requirement
of Faison did not require movement of the victim to constitute kidnapping.”
Id. (citing Berry, 668 So. 2d at 970). In affirming, we reasoned the victims
in Castro, like the victims in Berry, were “left in a precarious position which
made the crime substantially easier to commit and reduced the risk of
detection.” Id. at 915.

   Applying the Faison test here, we conclude the confinement and
movement of the employee who had been dragged on the floor by his belt
before he was made to crawl to the room in the back of the store, and the
two customers who were forced to crawl to the room in the back of the
store or face the prospect of either being shot or violently dragged like the
employee, was sufficient under Faison’s first and third prongs to support
the defendant’s convictions for kidnapping these victims.

   The confinement of these victims was not “slight, inconsequential and
merely incidental to” the underlying burglary and robberies because it was
accomplished with “substantial force and violence” by virtue of these
victims being made to crawl at gunpoint and threat of being violently
dragged to the back room in the store [prong 1]. Faison, 426 So. 2d at
966. Their movement and captivity were not merely incidental to the
robbery or other accompanying crimes. The gunmen could have simply

                                      10
ordered the victims to the ground right where they found each of them and
taken their belongings without violently dragging one of them and forcing
the others to crawl at gunpoint under threat of being dragged to their room
of captivity at the back of the store. Unlike the manager who was brought
to the back room to empty the safe, the employee and two customers were
not moved and confined in the back room for any reason that would be
merely incidental to a burglary or robbery.

    The compelled crawling of these three victims at gunpoint and under
threat of being violently dragged as one of them was—to the room in the
back of the store where they were held captive out of public sight well after
each one of them was individually robbed, and until after the completion
of the burglary and robbery of the store—distinguishes this case from
other cases cited by the defendant, including Walker, 604 So. 2d at 476-
77 (where the perpetrators ordered the victims to go to the back of the
store and lie down but only moved a short distance towards the back of
the store while refusing to lie down), Wilcher v. State, 647 So. 2d 1013 (Fla.
4th DCA 1994) (where the perpetrators simply “ushered” everyone to the
back of the store and told everyone to lie down while they robbed the store),
Griffin v. State, 705 So. 2d 572, 574 (Fla. 4th DCA 1998) (where the
defendant’s gun was never pointed at the child victim who simply followed
her mother into an unlocked room at the back of the store), Jackson v.
State, 436 So. 2d 1101, 1102 (Fla. 4th DCA 1983) (where the victim simply
crossed over the threshold of an open door at gunpoint), Russell v. State,
874 So. 2d 1256, 1257-58 (Fla. 4th DCA 2004) (where “[t]he masked men
grabbed [the clerk] by his shoulders and pulled him inside the store to the
safe” to facilitate the robbery by forcing the clerk to open “the safe, then
the cash drawer” so the robbers could “put [the] money in a brown paper
bag”), Lewis v. State, 50 So. 3d 86, 87-88 (Fla. 4th DCA 2010) (where the
perpetrator momentarily handcuffed the store manager and placed her in
the bathroom so the perpetrator could lock the front door and return to
move her to the front counter where he ordered her to lie down while she
was being asked to divulge the combination code for the safe in
furtherance of the attempted robbery), and Orukotan v. State, 85 So. 3d
542, 547 (Fla. 4th DCA 2012) (where “the confinement ceased prior to
completion of the robbery” because the police had unexpectedly arrived
and interrupted the robbery before it could be completed (emphasis
added)).

   Here, the captivity of these victims which continued well after each one
of them had been individually robbed, while the defendant and his co-
defendants proceeded with completing the burglary and robbery of the
store, had “significance independent of” the underlying burglary and
robberies. That is, the movement and captivity of these victims was not in

                                     11
furtherance of completing the burglary and robberies, but instead was
done to hold these victims in the back room out of public sight while the
defendant and his co-defendants completed the burglary and robbery of
the store, making these separate and distinct crimes “substantially easier”
for the defendant to commit and “substantially lessen[ed his] risk of
detection” [prong 3]. Faison, 426 So. 2d at 965. Thus, we affirm the
felony-facilitation kidnapping convictions for the compelled movement and
confinement of these three victims.

    However, we conclude the movement and confinement of the store
manager during the burglary and robberies does not meet the Faison test.
The manager was never made to crawl at gunpoint and under violent
threat to the back of the store independent of the robbery. The manager
was moved to the back of the store to facilitate the robbery of the money
in the safe and black box in the back room. The manager was also moved
from the back of the store to the front of the store after the completion of
the robberies of the individual victims to facilitate the robbery of the cash
registers. This is precisely what the Faison test precludes—conviction for
both a kidnapping and robbery when the criminal transaction inherently
involved the unlawful confinement of another person incidental to the
facilitating of the robbery.       Here, the manager’s movement and
confinement were limited to facilitating the robbery from the safe, black
box and cash registers he controlled as the store’s custodian. We therefore
reverse the defendant’s conviction for kidnapping the manager.

   Nonetheless, we are compelled by section 924.34, Florida Statutes
(2015), to remand for entry of a judgment of conviction and resentencing
on the lesser included offense of false imprisonment while armed and
masked. Section 924.34 provides:

      When the appellate court determines that the evidence does
      not prove the offense for which the defendant was found guilty
      but does establish guilt of a lesser statutory degree of the
      offense or a lesser offense necessarily included in the offense
      charged, the appellate court shall reverse the judgment and
      direct the trial court to enter judgment for the lesser degree of
      the offense or for the lesser included offense.

§ 924.34, Fla. Stat. (2015) (emphasis added). “[W]hen all of the elements
of a lesser offense have been determined by the jury, section 924.34 is a
valid exercise of the legislative prerogative allowing appellate courts to
direct a judgment for such an offense.” State v. Sigler, 967 So. 2d 835,
844 (Fla. 2007).


                                     12
   All elements of false imprisonment were necessarily determined by the
jury in this case to have been present as to the manager’s confinement
during the robbery. See State v. Sanborn, 533 So. 2d 1169, 1170 (Fla.
1988) (“[F]alse imprisonment is a necessarily lesser included offense of the
crime of kidnapping.”). Because “[t]he Faison test is not applicable to false
imprisonment convictions” as held in State v. Smith, 840 So. 2d 987, 989
(Fla. 2003), a conviction for false imprisonment on the kidnapping count
involving the store manager is not precluded. On remand, the trial court
shall vacate the defendant’s conviction for kidnapping the store manager,
and shall, instead, enter judgment of conviction and resentencing on the
lesser included offense of false imprisonment of the store manager while
armed and masked.

    While we apply Faison and its progeny in deciding this case because we
are obligated to adhere to precedent, we are cognizant that in a recent pair
of cases decided on the same day involving crimes in which dual
convictions arose from a single transaction, our supreme court has
determined that the now-abrogated common law single transaction rule—
upon which Faison rests—cannot be reconciled with the post-Faison
amendment to section 775.021, Florida Statutes, which clarified that “[t]he
intent of the Legislature is to convict and sentence for each criminal
offense committed in the course of one criminal episode or transaction and
not to allow the principle of lenity . . . to determine legislative intent.” See
§ 775.021(4)(b), Fla. Stat. (2015); see also State v. Maisonet-Maldonado,
308 So. 3d 63, 70-71 (Fla. 2020) (holding that Houser v. State, 474 So. 2d
1193 (Fla. 1985), which recognized the single homicide rule, was
superseded by the 1988 amendment to section 775.021, and receding
from State v. Chapman, 625 So. 2d 838 (Fla. 1993), to the extent it held
otherwise); State v. Marsh, 308 So. 3d 59, 61-63 (Fla. 2020) (holding that
dual convictions for DUI with serious bodily injury and DWLS with serious
bodily injury are not prohibited, consistent with section 775.021(4)’s plain
language, as interpreted in Maisonet-Maldonado, 308 So. 3d at 70-71).

    Faison and its progeny were arguably superseded by the amendment
to section 775.021(4), in that Faison’s rationale was premised on the now-
abrogated common law single transaction rule. See Gil v. State, 118 So.
3d 787, 792 (Fla. 2013) (“The statute expresses the legislative intent that
defendants be charged with every offense that arises out of one criminal
episode unless an exception applies.”); Kelso v. State, 961 So. 2d 277, 279
(Fla. 2007) (discussing common law single transaction rule as being
“legislatively replaced” by the enactment of section 775.021); see also
Richard Sanders, “Double Offense” Problems in Kidnapping and False
Imprisonment Cases, 77 FLA. BAR. J. 10, 15 (Dec. 2003) (“Indeed, since


                                      13
current § 775.021(4) was not in effect when Faison was decided, it could
be argued that statute effectively overruled Faison.”).

   Thus, we certify to the Florida Supreme Court the following question of
great public importance:

      Have Faison v. State, 426 So. 2d 963 (Fla. 1983), and its
      progeny been superseded by section 775.021(4), Florida
      Statutes?

   Affirmed in part, reversed in part, and remanded with instructions;
question of great public importance certified.

GERBER, J., concurs.
WARNER, J., concurs in part and dissents in part with an opinion.

WARNER, J., concurring in part and dissenting in part.

   While I agree that the kidnapping conviction based upon the manager’s
confinement should be reversed, I disagree that the other three kidnapping
convictions satisfy the Faison test. As to those convictions, I would also
reverse, and thus I dissent.

   To briefly recap the facts surrounding the three kidnapping convictions,
appellant was convicted of kidnapping two store customers who were
ordered to crawl to the back of the store during the robbery. They were
not tied up or restrained in any way. He was also convicted of kidnapping
a store employee who was knocked to the floor, dragged to the center of
the store at gunpoint, and then made to crawl to the back of the store with
the rest of the customers.

    Walker v. State, 604 So. 2d 475 (Fla. 1992), is analogous. There, Walker
entered a convenience store and took money from the cash register and a
customer. Id. at 476. He then ordered all four people in the store to go to
the back of the store and lie on the floor. Id. Three of them moved thirty
or forty feet to the back but did not lie down. Id. After Walker threatened
the fourth victim with a gun, the victim moved ten feet. Id. Walker was
convicted of kidnapping, but the supreme court held that the Faison test
was not met:

      We do not believe that the facts of this case fulfill the first
      prong of the Faison analysis. The limited movement and
      confinement of the four occupants within the interior of the
      store were not significant. See Jackson v. State, 436 So. 2d

                                    14
      1101 (Fla. 4th DCA 1983). Unlike in Faison, the victims were
      not dragged from room to room. They were not bound and
      blindfolded for half an hour as in Marsh v. State, 546 So. 2d
      33 (Fla. 3d DCA 1989). They were not barricaded inside the
      bathroom like in Johnson v. State, 509 So. 2d 1237 (Fla. 4th
      DCA 1987), nor were they taken out of the store and put in
      the restroom located in the rear as in Ferguson. Further, the
      facts relied upon to support the kidnapping occurred within a
      matter of seconds.

Id. at 477. I believe that Walker requires the reversal of the kidnapping
convictions for the two customers ordered to crawl to the back of the store.
I do not find that crawling rather than walking makes any difference as to
whether the confinement was slight, inconsequential, and incidental to the
crime of robbery. Furthermore, at least one of the customers was
threatened with a gun in Walker, 1 yet the supreme court still found this
insufficient to satisfy Faison. Therefore, threatening the customers with a
gun does not change the Faison analysis.

   The kidnapping conviction for dragging the employee to the middle of
the store also does not satisfy the first prong of Faison based upon our
prior precedent. In Russell v. State, 874 So. 2d 1256 (Fla. 4th DCA 2004),
we held that the trial court erred in denying a motion for judgment of
acquittal on a kidnapping charge. There, a clerk of a convenience store
was outside and saw two robbers approaching. Id. at 1257. They were
holding a shovel and a machete and yelled at the clerk. Id. The clerk
backed up and fell. Id. They grabbed him and pulled him inside the store
to the safe, which he opened. Id. The robbers were charged with both
robbery and kidnapping. Id. At trial, the court denied a motion for
judgment of acquittal on the kidnapping charge, and the defendant was
convicted of the lesser offense of false imprisonment. Id.

   On these facts, we held that the court should have granted the motion
for judgment of acquittal as to the kidnapping charge, because the
evidence did not satisfy the first prong of the Faison test. Id. We said:

      We are unpersuaded by the state’s contention that the
      movement in this case was not slight or inconsequential
      because the victim was outside of the store and dragged in.
      We find no logical distinction, in terms of evaluating the

1In the district court opinion, the court noted that Walker threatened all four
occupants with a gun. See Walker v. State, 585 So. 2d 1107, 1107 (Fla. 2d DCA
1991).

                                      15
      nature of the movement under Faison, between a case where
      the defendant moves the victim from one room to another
      within a building to effectuate a crime and the situation
      presented in this case.

Id. at 1258. Based upon Russell, dragging a victim a few feet in the store
would constitute slight or inconsequential movement.

    In the Faison case itself, the defendant dragged the first victim from an
office reception area to the back where he sexually assaulted her. Faison
v. State, 426 So. 2d 963, 964 (Fla. 1983). Later that same day, the
defendant broke into a home where he “violently” dragged another woman
from the kitchen down a hallway into the bedroom to sexually assault her.
Id. In evaluating the first prong of the test it established, the court found
that:

      The movements of both victims were effected by substantial
      force and violence inflicted by Faison to overcome their
      resistance and to make them to go where he wanted. It cannot
      be said, therefore, that the asportations were either slight,
      inconsequential or merely incidental to the sexual batteries
      which followed.

Id. at 966. Thus, dragging a victim from room to room may involve
substantial force and violence which may not be considered
inconsequential. I do not view the facts of this case, however, to amount
to a sufficient use of force and violence to satisfy the Faison test in light of
the supreme court opinions and Russell.

    I wholeheartedly agree with the supreme court when it wrote in Berry
v. State, 668 So. 2d 967, 970 (Fla. 1996), “While we agree that the current
test is not an easy one to apply, we attribute this difficulty not to the test
itself but rather to the diverse factual situations to which it must be
applied.” And the problem is that many of the distinctions between the
cases are so slight that one wonders how justice is served when seemingly
similar factual circumstances reach decidedly different results.

    I also disagree with the certified question presented by the majority.
Whether Faison has been superseded by section 775.021(4), Florida
Statutes, was never raised in this appeal, and the parties have never had
an opportunity to provide argument on the applicability of the statute. In
its motion for rehearing, the State never contested Faison or argued for the
application of the statute. Moreover, the majority doesn’t actually decide
the issue, noting only that the statute may “arguably” supersede Faison.

                                      16
The court should not decide issues not raised and which do not affect this
court’s jurisdiction. It should not certify questions based on issues
unnecessary to the ultimate decision in this case. That is, in effect, asking
the Florida Supreme Court to issue an advisory opinion.

   For these reasons, I dissent.

                            *         *        *

    Not final until disposition of timely filed motion for rehearing.




                                     17